Opinion filed March 26, 2020




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-19-00086-CV
                                   __________

        RUSTY’S OILFIELD SERVICE CO., INC., Appellant
                                        V.
                  RUGER PROPERTIES, LLC, Appellee


                    On Appeal from the County Court at Law
                            Midland County, Texas
                        Trial Court Cause No. CC20894


                     MEMORANDUM OPINION
      The parties have filed in this court a joint motion to dismiss this appeal. In
the motion, the parties state that they “have reached an agreement to compromise
and settle their differences in the underlying lawsuit.” The parties request that we
dismiss this appeal and tax costs against the party incurring same. See TEX. R.
APP. P. 42.1.
        The motion is granted, and the appeal is dismissed.


                                                                            PER CURIAM


March 26, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2